United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-41306
                         Summary Calendar



ANTONIO BEJARAN, JR.,

                                    Plaintiff-Appellant,

versus

JOHN CRUZ; CO-WORKER OF JOHN CRUZ; MRS. OSHA, Cameron County
Medical Department Nurse; CAMERON COUNTY TEXAS, FOR CAMERON
COUNTY SHERIFF DEPARTMENT,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. B-01-CV-75
                      --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Antonio Bejaran, Jr., Texas prisoner # 898233, appeals the

magistrate judge’s dismissal of his 42 U.S.C. § 1983 complaint

alleging excessive use of force during arrest and failure to

provide medical attention.   Although the record does not contain

written consent by the defendants to proceed before the

magistrate judge as required by 28 U.S.C. § 636(c), we may infer


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40306
                                -2-

their consent from the record as a whole.     See Roell v. Withrow,

123 S. Ct. 1696, 1701-04 (2003).

     In light of the violent nature of the crime for which

Bejaran was being arrested (aggravated assault with a deadly

weapon), as well as Bejaran’s guilty-plea conviction for felony

assault of Officer Cruz during the arrest at issue, the facts

pleaded in Bejaran’s complaint failed to show that the force used

was clearly excessive to the need and the excessiveness of the

force was objectively unreasonable.    See Ikerd v. Blair, 101 F.3d

430, 433-34 (5th Cir. 1996).    The district court did not err in

dismissing Bejaran’s excessive-force claim.

     Bejaran’s admission in his complaint that the prison medical

staff took x-rays of his back and that Mrs. Osha gave him

“generic,” “mild medications” refute his assertion of deliberate

indifference to his medical needs.    See Estelle v. Gamble, 429

U.S. 97, 106 (1976).   Moreover, Bejaran has not shown that he

faced a substantial risk of harm or that prison officials failed

to take reasonable measures to abate it.    See Farmer v. Brennan,

511 U.S. 825, 847 (1994); Reeves v. Collins, 27 F.3d 174, 176

(5th Cir. 1994).   Thus, the district court did not err in

dismissing Bejaran’s claim that he was denied medical attention

at the jail.

     Bejaran’s motions for appointment of counsel and for summary

judgment are hereby DENIED.    His motion for change of venue is

also DENIED.
                     No. 02-40306
                          -3-

AFFIRMED; MOTIONS DENIED.